Order entered on September 16, 1965, denying motion for a modification of decree of separation unanimously modified on the law and the facts insofar as it denies plaintiff’s application for a hearing, and hearing ordered on the motion and cross motion, with $30 costs and disbursements to appellant to abide the event. The decree of separation sought to be modified was entered in 1959. It provided for support to the wife and two infant children in the amount of $200 per week, Concededly defendant has paid sums far in excess of this provision. He has given notice that he intends to reduce his payments to the amount provided for in the order. The material increase in the amount of support actually provided over a considerable period of time is a sufficient prima facie showing that support provided in the order is inadequate. Defendant in his cross motion claims that the additional sums were obtained by connivance and trickery. If so they were involuntary and a scale of living in accord with them would not entitle plaintiff to any increase in support. These issues require a hearing (Blum v. Blum, 11 A D 2d 1064).
Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.